Title: To Alexander Hamilton from Tench Coxe and Richard Harrison, 3 August 1792
From: Coxe, Tench,Harrison, Richard
To: Hamilton, Alexander



Sir,
Treasury Department,August 3rd: 1792.

We have the Honor to in-close to you, a contract made and executed on the 11th. day of January 1776, between the late Silas Deane, and Barnabas Deane with the following statement for the purpose of obtaining an opinion of the Attorney General on this Question. To whom is the balance due from the United States, on the account arising out of the agency, under that Contract due and payable.
Shortly after Messrs. Silas Deane and Barnabas Deane made the contract, the former went to Europe as we are informed, and it is represented to us that the latter executed the Business. Barnabas Deane received the whole money, and as there is no allegation of a debt due from Silas to Barnabas, the share of Silas in the commissions accruing under the Contract, appear to have remained in the Hands of Barnabas. A small balance was due from the United States, but in Consenquence of a decision upon a litigated demand for freight paid by Barnabas (admitted to be ultimately payable by the United States) the balance is considerably increased, but is less than the whole Amount of the Commissions. Silas and Barnabas were not general copartners in trade, nor is any connexion suggested, but that which arises out of the Contract in-closed. Silas is dead, and his son Silas (now in Connecticut) is his administrator. The Question arises to whom are the United States indebted? Is it to Silas, son and Administrator of Silas the elder deceased, and Barnabas or to Barnabas solely.
We have the Honor to be, with perfect respect, Sir Your most Obt. Servt:
The honble.
The Secretary of the Treasury.
